United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-543
Issued: June 24, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On November 2, 2007 appellant filed a timely appeal from the October 2, 2007 merit
decision of the Office of Workers’ Compensation Programs denying his claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction to review the merits of this case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty, as alleged.
FACTUAL HISTORY
On June 29, 2007 appellant, then a 60-year-old supervisory inventory manager, filed a
claim for an occupational disease alleging that he had disc degeneration due to his federal
employment. He stated, “The injury I sustained in 1996 has caused acceleration of arthritis in
lower and upper back.”

By letter dated July 13, 2007, the Office requested that appellant submit further
information.
By letter dated July 28, 2007, appellant indicated that his alleged back injury was caused
by long periods of sitting to complete computer and paperwork as well as making and cleaning
beds, replenishing linen closets and restocking linen shelves. These activities required repetitive
motion bending, stooping, leaning and lifting and aggravated his prior injury.
On September 27, 2006 the Office received a September 6, 2007 medical report from
Dr. Kenneth I. Light, a Board-certified orthopedic surgeon, who stated:
“[Appellant] has been troubled by increasing neck pain with increasing numbness
and weakness in his right upper extremity. If the problem is ignored, I am fearful
that he would not be able to use his right arm and continue on with work. I am
sure you can understand that when he was initially injured the back condition took
precedent. He did not recognize that the neck condition was so severe that it
might require surgery. Initially, he had something called cauda equine syndrome
which would take precedent over any other condition. As a result of working at
the [employing establishment] lifting beds and lifting heavy boxes actually up
until now, gradually the initial injury worsened as a result of again an initial twist
of the neck during the “horse play accident” and cumulative trauma suffered as a
result of repetitive lifting since.
“I would appreciate your attention to this matter since [appellant] is in need for
surgery, and without surgery will potentially lose the use of his right arm.”
By decision dated October 2, 2007, the Office denied appellant’s claim, finding that he
did not establish an injury under the Act. The Office noted that appellant did not submit any
medical evidence in response to its July 13, 2007 letter.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical opinion must be one of reasonable medical certainty and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the claimant.1

1

Solomon Polen, 51 ECAB 441 (2000); see also Michael E. Smith, 50 ECAB 313 (1999).

2

ANALYSIS
The Office accepted that appellant was exposed to the alleged employment factors.
However, it denied appellant’s claim on the grounds that he failed to submit medical evidence to
establish that the accepted employment activities caused a personal injury. In making this
determination, the Office failed to consider the September 6, 2007 medical report of Dr. Light
which was submitted prior to its October 2, 2007 decision denying appellant’s claim. It is well
established that the Office must consider all evidence of record. Since the Board’s jurisdiction of
a case is limited to reviewing the evidence which was before the Office at the time of its final
decision and the Board’s decisions are final as to the subject matter appealed, it is crucial that all
evidence relevant to that subject matter which was properly submitted to the Office prior to the
time of issuance of its final decision be addressed by the Office.2 Dr. Light’s report addresses
the issue of whether appellant’s work activities resulted in a compensable medical condition.
There is no indication that the Office ever reviewed this evidence. Accordingly, the case will be
remanded to the Office for a review of the evidence submitted and an appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 2, 2007 is set aside and remanded for further proceedings
consistent with this opinion.
Issued: June 24, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

2

20 C.F.R. § 501.6(c); Yvette N. Davis, 55 ECAB 475 (2004); William A. Couch, 41 ECAB 548 (1990).

3

